

115 HR 2400 IH: To amend title 5, United States Code, to allow individuals who are not Federal employees to enroll in the Federal Employees Health Benefits Program, and for other purposes.
U.S. House of Representatives
2017-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2400IN THE HOUSE OF REPRESENTATIVESMay 8, 2017Mr. Issa introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to allow individuals who are not Federal employees to enroll
			 in the Federal Employees Health Benefits Program, and for other purposes.
	
		1.Extension and modification of Federal employee health insurance
			(a)FEHBP
 (1)In generalChapter 89 of title 5, United States Code, is amended by adding at the end the following:  8915.Health insurance for individuals who are not Federal employees (a)Except as provided in this section, any individual may enroll in a health benefits plan provided under this chapter and receive health benefits, to the greatest extent practicable, in the same manner as an employee.
 (b)An individual may not enroll in a health benefits plan under this section if the individual— (1)is enrolled or eligible to enroll for coverage under a public health insurance program, including—
 (A)title XVIII of the Social Security Act; (B)a State plan under title XIX of the Social Security Act;
 (C)a State plan under title XXI of the Social Security Act; or (D)any other program determined by the Office;
 (2)is a member of the uniformed services as defined under section 101(a)(5) of title 10; or (3)is not a citizen or national of the United States or an alien lawfully present in the United States.
								(c)
 (1)No Government contribution may be made for any individual enrolled in a health benefits plan pursuant to this section.
 (2)Pursuant to regulations that the Office of Personnel Management may prescribe, an employer of an individual enrolled in such a plan may make a contribution on behalf of the individual.
 (d)In carrying out this section, the Office shall ensure that individuals enrolled in a health benefits plan under this section shall be in the same risk pool maintained for employees covered by this chapter.
 (e)The Office shall issue regulations as are necessary to carry out this section. 8916.No lifetime or annual limits (a)A carrier offering a health benefits plan under this chapter may not establish—
 (1)lifetime limits on the dollar value of benefits for any individual enrolled in such plan; or (2)unreasonable annual limits (within the meaning of section 223 of the Internal Revenue Code of 1986) on the dollar value of benefits for any such individual.
 (b)Subsection (a) shall not be construed to prevent a health benefits plan under this chapter from placing annual or lifetime per beneficiary limits on specific covered benefits to the extent that such limits are otherwise permitted under Federal or State law.
 8917.Non-discrimination in health careA carrier offering a health benefits plan under this chapter may not discriminate with respect to participation under the plan or coverage against any health care provider who is acting within the scope of that provider’s license or certification under applicable State law. This section shall not require that a health benefits plan or carrier contract with any health care provider willing to abide by the terms and conditions for participation established by the plan or issuer. Nothing in this section shall be construed as preventing a health benefits plan, a carrier, or the Director of the Office of Personnel Management from establishing varying reimbursement rates based on quality or performance measures..
 (2)Child under the age of 26Section 8901(5) of title 5, United States Code, is amended by striking 22 in each instance it appears and inserting 26. (3)ApplicationSections 8916 and 8917 of such title (as added by paragraph (1)) shall begin to apply to any contract for health benefits plans entered into by the Office of Personnel Management under chapter 89 of such title after the date of enactment of this Act.
 (4)Clerical amendmentThe table of sections of chapter 89 of title 5, United States Code, is amended by inserting after the item relating to section 8914 the following new items:
					
						
							8915. Health insurance for individuals who are not Federal employees.
							8616. No lifetime or annual limits.
							8917. Non-discrimination in health care..
				(b)Dental and vision benefits
 (1)DentalSection 8952 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office shall issue regulations necessary to enroll individuals described in section 8915 in dental benefits plan offered under this chapter, consistent with the requirements of such section..
 (2)VisionSection 8982 of title 5, United States Code, is amended by adding at the end the following:  (d)The Office shall issue regulations necessary to enroll individuals described in section 8915 in vision benefits plan offered under this chapter, consistent with the requirements of such section..
 (c)Enrollment of insured individuals who are not Federal employeesFor plan years beginning in the year immediately following the year in which this subsection is enacted, the Director of the Office of Personnel Management shall issue regulations to provide for the enrollment of individuals (as described under section 8915 of title 5, United States Code, as added by subsection (a)) in health benefits plans under chapter 89, 89A, or 89B of such title.
 (d)Plan for extension of Federal employee health benefits programNot later than 6 months after the date of enactment of this Act and after consultation with appropriate experts, representatives of affected individuals, and Federal officers, the Director of the Office of Personnel Management shall submit a comprehensive plan to Congress that—
 (1)provides for the orderly implementation of the amendments made by this section; and (2)includes a schedule of actions to be taken to provide for that implementation.
				